Wicichem, J.
{dissenting). I concede that there is sufficient evidence, apart from the evidence erroneously admitted, to sustain the findings of the trial court. It must also be conceded that this court has given utterance to expressions such as are cited in the majority opinion, to the effect that the admission of incompetent evidence is not available as error on appeal, where the trial has been before the court, unless some proposition essential to sustain the judgment has no evidence to support it other than such incompetent evidence. However, it appears to me that this case falls within the limitation upon the doctrine set forth in Hilton v. Rahr, 161 Wis. 619, 155 N. W. 116.
Upon objection having been interposed to the competency of respondent’s wife to testify to transactions or communications with deceased, the court said: “I think I will have to overrule your objection. She is not a party to -this proceeding. Subject to the objection, you may answer.” A later motion to strike out the testimony of the witness was likewise overruled or denied, the court saying: “Overruled on the ground the witness is not a party to the proceeding.” These rulings indicate that it was the considered judgment of the court that the witness was competent and the evidence admissible. This erroneous ruling introduced into the rec*157ord the only testimony which directly or certainly characterized this transaction as a gift. The balance of the testimony was entirely circumstantial and measurably weaker in its probative tendencies.
Under these circumstances I think it apparent from the record that the error necessarily affected the conclusions of the court.
For the foregoing reasons I respectfully dissent.
I am authorized to state that Mr. Justice Owen concurs in this dissent.